Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 19, 1976, convicting him of attempted sexual abuse in the first degree, upon his plea of guilty, and imposing sentence. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence from an indeterminate term with a maximum of three years to a definite term of one year. As so modified, judgment affirmed and the case is remanded to the County Court for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Hawkins and O’Connor, JJ., concur.